Case 1:20-cv-01594-PAB-STV Document 50 Filed 03/08/21 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-01594-PAB-STV

  MIDTOWN INVESTMENTS, LP, a Delaware foreign limited partnership,

         Plaintiff,

  v.

  AUTO-OWNERS INSURANCE COMPANY, a Michigan corporation,

         Defendant.


                                           ORDER


         This matter is before the Court on Auto-Owners Insurance Company’s Motion to

  Partially Dismiss the Complaint [Docket No. 10]. The Court has jurisdiction pursuant to

  28 U.S.C. § 1331.

  I. BACKGROUND1

         This is an insurance coverage dispute concerning an insurance policy that

  defendant issued to plaintiff. See Docket No. 3 at 2, ¶ 6. Plaintiff alleges that

  defendant’s policy insured plaintiff against damage caused by windstorms. See id. On

  April 17, 2018, a windstorm “caused extensive damage to the windows and other

  items,” to the covered storage facility in Denver, Colorado. Id., ¶¶ 6-7. Plaintiff made a

  timely claim to defendant, and defendant issued plaintiff a claim number. Id., ¶¶ 8-9.

  Defendant arranged an inspection of plaintiff’s property on May 2, 2018, but took no



         1
         The Court assumes that the allegations in plaintiff’s complaint are true in
  considering the motion to dismiss. Brown v. Montoya, 662 F.3d 1152, 1162 (10th Cir.
  2011).
Case 1:20-cv-01594-PAB-STV Document 50 Filed 03/08/21 USDC Colorado Page 2 of 10




  other action until another inspection on May 16, 2019. See id. at 3, ¶¶ 10, 12.

  Defendant also had an engineer inspect the property. See id., ¶ 14. On October 10,

  2019, defendant sent plaintiff a letter stating that “[i]t appears there is no coverage for

  this loss based on the exclusions cited above” and said that its investigation was

  complete. Id., ¶ 15.

         On May 14, 2020, plaintiff filed suit in Denver County District Court. See id. at 1.

  Defendant removed the case to federal court on June 3, 2020. See Docket No. 1.

  Plaintiff brings four claims: (1) breach of contract; (2) unreasonable delay or denial

  pursuant to Colo. Rev. Stat. §§ 10-3-1113(3), 1115, 1116; (3) com mon law insurance

  bad faith; and (4) unjust enrichment. See Docket No. 3 at 5-7. On June 18, 2020,

  defendant filed a motion to dismiss plaintiff’s breach of contract claim. See Docket No.

  10. Specifically, defendant argues that the underlying insurance policy requires plaintiff

  to file suit within two years from the date the damage to the insured property occurred.

  See id. at 4. Because plaintiff did not file suit within two years of the date of the

  windstorm, April 17, 2018, defendant argues that plaintiff’s breach of contract claim

  must be dismissed. See id. at 4-5.

  II. LEGAL STANDARD

         To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

  Procedure, a complaint must allege enough factual matter that, taken as true, makes

  the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

  F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

  (2007)). “The ‘plausibility’ standard requires that relief must plausibly follow from the

  facts alleged, not that the facts themselves be plausible.” RE/MAX, LLC v. Quicken


                                                  2
Case 1:20-cv-01594-PAB-STV Document 50 Filed 03/08/21 USDC Colorado Page 3 of 10




  Loans Inc., 295 F. Supp. 3d 1163, 1168 (D. Colo. 2018) (citing Bryson v. Gonzales, 534

  F.3d 1282, 1286 (10th Cir. 2008)). Generally, “[s]pecific facts are not necessary; the

  statement need only ‘give the defendant fair notice of what the claim is and the grounds

  upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting

  Twombly, 550 U.S. at 555) (alterations omitted). However, a plaintiff still must provide

  “supporting factual averments” with his allegations. Cory v. Allstate Insurance, 584

  F.3d 1240, 1244 (10th Cir. 2009) (“[C]onclusory allegations without supporting factual

  averments are insufficient to state a claim on which relief can be based.” (citation

  omitted)). Otherwise, the Court need not accept conclusory allegations. Moffet v.

  Halliburton Energy Servs., Inc., 291 F.3d 1227, 1232 (10th Cir. 2002).

         “[W]here the well-pleaded facts do not permit the court to infer more than the

  mere possibility of misconduct, the complaint has alleged – but it has not shown – that

  the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quotations

  and alterations omitted); see also Khalik, 671 F.3d at 1190 (“A plaintiff must nudge [his]

  claims across the line from conceivable to plausible in order to survive a motion to

  dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s allegations are “so

  general that they encompass a wide swath of conduct, much of it innocent,” then

  plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191 (quotations omitted).

  Thus, even though modern rules of pleading are somewhat forgiving, “a complaint still

  must contain either direct or inferential allegations respecting all the material elements

  necessary to sustain a recovery under some viable legal theory.” Bryson, 534 F.3d at

  1286 (alterations omitted).

         Defendant relies on one document outside of the pleadings in moving to dismiss


                                               3
Case 1:20-cv-01594-PAB-STV Document 50 Filed 03/08/21 USDC Colorado Page 4 of 10




  plaintiff’s breach of contract claim. See Docket No. 10 at 4 (citing Docket No. 10-1).

  Generally, if a court considers matters outside the pleadings in deciding a Rule 12(b)(6)

  motion, “the motion must be treated as one for summary judgment under Rule 56.”

  Fed. R. Civ. P. 12(d). However, “if a plaintiff does not incorporate by reference or

  attach a document to its complaint, but the document is referred to in the complaint and

  is central to the plaintiff’s claim, a defendant may submit an indisputably authentic copy

  to the court to be considered on a motion to dismiss.” GFF Corp. v. Associated

  Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997). Here, def endant has

  submitted plaintiff’s insurance policy. See Docket No. 10-1. The policy is referenced in

  and central to plaintiff’s complaint. See, e.g., Docket No. 3 at 2, 5-6 ¶¶ 6, 26-27, 30.

  Because plaintiff does not dispute its authenticity, see, e.g., Docket No. 26 at 11, the

  Court may consider the insurance policy.

  III. ANALYSIS2

         The policy provision at issue states the following: “No one may bring a legal

  action against us under this Coverage Part unless . . . [t]he action is brought within 2

  years after the date on which the direct physical loss or damage occurred.” See Docket

  No. 10-1 at 103. Defendant argues that, because this policy provision unequivocally

  bars plaintiff from bringing a suit more than two years after the date of damage or loss,

  plaintiff’s breach of contract claim is barred. See Docket No. 10 at 4-5. Plaintiff makes

  four arguments in response: (1) defendant cannot raise this argument in a motion to



         2
            Because jurisdiction is based on diversity, the Court applies Colorado law in
  resolving the motion. See Essex Ins. Co. v. Vincent, 52 F.3d 894, 896 (10th Cir. 1995)
  (“In a case in which jurisdiction is founded on diversity, we apply the law of the forum
  state.”).

                                               4
Case 1:20-cv-01594-PAB-STV Document 50 Filed 03/08/21 USDC Colorado Page 5 of 10




  dismiss; (2) the limitations clause in the policy is in conflict with Colorado’s accrual

  statute; (3) even if it is not, the limitations clause is ambiguous and should be construed

  against defendant; and (4) if the limitations clause is not ambiguous and not in conflict

  with Colorado’s accrual statute, defendant is estopped from enforcing the clause. See

  Docket No. 26 at 5-12.

         First, the Court finds that defendant may raise its defense regarding the

  contractual limitations period in a motion to dismiss. The Tenth Circuit has stated that

  “a defendant may raise an affirmative defense by a motion to dismiss for the failure to

  state a claim.” See Jiying Wei v. Univ. Wy. College of Health Sch. Pharm., 759 F.

  App’x 735, 739 (10th Cir. 2019) (unpublished) (citing Miller v. Shell Oil Co., 345 F.2d

  891, 893 (10th Cir. 1965)). Specifically, “it is proper to dismiss a claim on the pleadings

  based on an affirmative defense . . . when the complaint itself admits all the elements of

  the affirmative defense by alleging the factual basis for those elements.” See

  Fernandez v. Clean House, LLC, 883 F.3d 1296, 1299 (10th Cir. 2018). For example, a

  court is permitted to resolve issues regarding a statute of limitations claims if “the dates

  given in the complaint make clear that the right sued upon has been extinguished.”

  See Sierra Club v. Okla. Gas & Elec. Co., 816 F.3d 666, 671 (10th Cir. 2016) (citation

  and quotations omitted). Here, the complaint itself admits all the elements of the

  affirmative defense: plaintiff alleges on what day the damage occurred, see Docket No.

  3 at 2, ¶ 7, and the complaint is time stamped with the date it filed suit. See id. at 1. As

  a result, defendant is permitted to raise the contractual limitations defense in its Rule

  12(b)(6) motion.

         Second, the Court finds that the contractual limitations clause is not in conflict


                                                5
Case 1:20-cv-01594-PAB-STV Document 50 Filed 03/08/21 USDC Colorado Page 6 of 10




  with the Colorado accrual statute. In Colorado, “a contractual lim itations period may

  override a statutory limitations period so long as such contractual clauses are not

  ‘prohibited by statute.’” See Brookshire Downs at Heatherridge Condo. Assoc., Inc. v.

  Owners Ins. Co., 324 F. Supp. 3d 1201, 1203 (D. Colo. 2018) (citing Grant Family

  Farms, Inc. v. Colo. Farm Bureau Mut. Ins. Co., 155 P.3d 537, 538 (Colo. App. 2006)).

  Importantly, “[a] statute and [a] policy provision are not ‘in conflict’ merely because they

  are different from one another.” See Meardon v. Freedom Life Ins. Co. of Am., 417

  P.3d 929, 932 (Colo. App. 2018) (citing Grant, 155 P.3d at 538). Plaintiff argues that

  Grant did not address the accrual statute, and the accrual statute, unlike the lim itations

  statute, contains language prohibiting the shortening of the period. See id.

         The policy here states that plaintiff may not bring a legal action against

  defendant “unless . . . [t]he action is brought within 2 years after the date on which the

  direct physical loss or damage occurred.” See Docket No. 10-1 at 103. Colorado’s

  accrual statute states that “[a] cause of action for breach of any express or implied

  contract . . . shall be considered to accrue on the date the breach is discov ered or

  should have been discovered by the exercise of reasonable diligence.” See Colo. Rev.

  Stat. § 13-80-108(6). Thus, while plaintiff’s policy starts the limitations period on the

  date the damage or loss occurred, Colorado’s accrual statute starts the limitations

  period on the date plaintiff discovered, or should have discovered, defendant’s alleged

  breach. While the accrual date in plaintiff’s policy is different from the statute, the

  statute does not contain any language prohibiting a shorter or different accrual date. 3

         3
          While Grant acknowledged that the limitations statute and the accrual statute
  were different, it ultimately did not rule on the accrual issue. See Grant, 155 P.3d at
  539. However, there is no indication in Grant that its holding that a statute must contain

                                                6
Case 1:20-cv-01594-PAB-STV Document 50 Filed 03/08/21 USDC Colorado Page 7 of 10




  See Grant, 155 P.3d at 538.

         Plaintiff, however, argues the statute does contain prohibitory language because

  it uses the words “shall” and “on the date.” See Docket No. 26 at 7. But the test is not

  whether the language in the statute is mandatory. Rather, the test is whether it

  contains “language prohibiting” a different or shorter period. See Grant, 155 P.3d at

  539. The limitations statute also uses the word “shall,” see Colo. Rev. Stat. § 13-80-

  101(1), but the Grant court focused on the statute’s use of prohibitory language, not

  mandatory language. See id.

         Plaintiff next argues that the language of the limitations statute is distinguishable

  from the accrual statute because the limitations statute states that a claim must be filed

  “within” a certain date rather than “on” a certain date. See Docket No. 26 at 7-8.

  According to plaintiff, it is this “flexibility” that prevents the limitations statute from being

  in conflict with policy provisions similar to the one at issue here. See id. However,

  Grant and its progeny do not rely on this type of “flexibility”; the Grant line of cases

  focuses on prohibitory language, which the accrual statute does not have. Because the

  accrual statute does not contain any prohibitory language, the Court finds that the

  contractual policy provision and the accrual statute are not in conf lict.4


  language prohibiting a different period does not or should not apply to the accrual
  statute. See id. at 538-39.
         4
           Plaintiff cites to Etherton v. Owners Ins. Co., 829 F.3d 1209, 1225 (10th Cir.
  2016), to support its argument that a contractual provision may not be in conflict with
  the statute. The issue, however, is not that general proposition, but what is required for
  a provision to be in conflict. In Etherton, the insurance policy prevented an insured
  from bringing an unreasonable delay claim in its entirety. See id. It was not a situation
  where the contract and the statutory provision merely differed in time, like they do here.
  Additionally, plaintiff’s citations to Colorado Court of Appeals cases that predate Grant
  by decades are inapplicable to the current test f or conflicts involving contractual

                                                  7
Case 1:20-cv-01594-PAB-STV Document 50 Filed 03/08/21 USDC Colorado Page 8 of 10




         Third, plaintiff argues that the policy provision’s limitation clause is ambiguous

  and, therefore, it should be construed against defendant. See Docket No. 26 at 10.

  Again, the policy states the following: “No one may bring a legal action against us under

  this Coverage Part unless . . . [t]he action is brought within 2 years after the date on

  which the direct physical loss or damage occurred.” See Docket No. 10-1 at 103.

  Plaintiff contends that, because the policy does not say direct physical loss or damage

  “to the insured property” the provision is ambiguous. See Docket No. 26 at 11. In

  particular, plaintiff suggests that, without this addendum, “damage” could mean

  something like “breach of contract damages.” See id. The Court disagrees.

         Plaintiff is correct that any ambiguities in an insurance policy must be construed

  against the insurer and that policy language is ambiguous when it is susceptible to

  more than one reasonable interpretation. See Cary v. United Omaha Life Ins. Co., 108

  P.3d 288, 290 (Colo. 2005). In determining ambiguity, a court is charged with

  evaluating the policy “as a whole.” Id. The Court finds that the policy clearly means

  “direct physical loss or damage” to the covered property. Plaintiff argues that the policy

  does not specify physical damage, and therefore “damage” “could reasonably be

  construed as damages for breach of contract.” See Docket No. 26 at 12. But the more

  natural reading is that “physical” applies to both loss and damage. See Midway

  Leasing, Inc. v. Wagner Equip. Co., – F. App’x – , 2021 WL 71254, at *5-6 (10th Cir.

  Jan. 8, 2021) (unpublished) (stating that an adjective before a series “ordinarily appl[ies]



  limitations periods. Owens v. Brochner, 474 P.2d 603 (Colo. 1970), a Colorado
  Supreme Court case, is inapposite because it analyzed when, pursuant to statute, “a
  cause of action accrue[s] in a professional negligence case,” id. at 605, not whether an
  insurance contract could modify the accrual date.

                                               8
Case 1:20-cv-01594-PAB-STV Document 50 Filed 03/08/21 USDC Colorado Page 9 of 10




  to each noun in a series”). Plaintiff neither provides support for the proposition that

  physical should reasonably be read only to include “loss” nor a single case where a

  court found similar policy provisions ambiguous.5 The Court thus finds that the policy is

  susceptible to only one reasonable interpretation: that plaintif f must file suit within two

  years of the date of damage or loss to the covered property.

         Finally, the Court finds that defendant has not waived its limitations defense.

  Plaintiff argues that, because defendant continued to adjust its claim, made no mention

  of the limitations clause, and did not “make [p]laintiff aware of its intention” to enforce

  the clause, defendant has waived its right to enforce it. Docket No. 26 at 12-15. The

  Court is unpersuaded. In Colorado, “[w]aiver is the intentional relinquishment of a

  known right or privilege.” See Steeplechase II Condo. Assoc., Inc. v. Travelers

  Indemnity Co., No. 17-cv-01273-PAB-NRN, 2018 WL 6571392, at * 3 (D. Colo. Dec. 13,

  2018) (citing Dep’t of Health v. Donahue, 690 P.2d 243, 247 (Colo. 1984)). A party

  impliedly, rather than explicitly, waives a privilege “when a party engages in conduct

  which manifests an intent to relinquish the right or privilege, or acts inconsistently with

  its assertion.” See id. (citing Duran v. Housing Auth., 761 P.2d 180, 183 (Colo. 1988)).

  “The party’s conduct should be free from ambiguity and clearly manifest the intention

  not to assert the benefit.” Id. (citation and quotations omitted). While plaintiff alleges

  that defendant continued to adjust its claim, “there is no indication that in doing so []



         5
           The Court also notes that plaintiff’s interpretation fails to account for the
  beginning of the limitations clause, which states that the insured may not “bring a legal
  action against us under this Coverage Part.” See Docket No. 10-1 at 103 (emphasis
  added). The title of this “Coverage Part” is “Commercial Property Conditions.” See id.
  As a result, this section clearly refers to the commercial property to which the policy
  applies.

                                                9
Case 1:20-cv-01594-PAB-STV Document 50 Filed 03/08/21 USDC Colorado Page 10 of 10




   defendant intended to waive its right to assert a timeliness defense if the plaintiff took

   legal action.” Id. An insurer “do[es] not waive the limitations periods by continuing to

   investigate the alleged loss after the limitation period has run.” Id. As for defendant

   informing plaintiff of its intentions, plaintiff cites no authority for the proposition that

   defendant must do so in order to avoid waiving its right under the contract.

          Here, the property damage occurred on April 17, 2018. See Docket No. 3 at 2,

   ¶ 6. Plaintiff did not file suit until May 14, 2020. See id. at 1. As a result, plaintiff filed

   suit after the two year contractual limitations period ended and, as a result, its breach of

   contract claim is untimely.

   IV. CONCLUSION

          For these reasons, it is

          ORDERED that Auto-Owners Insurance Company’s Motion to Partially Dismiss

   the Complaint [Docket No. 10] is GRANTED. It is further

          ORDERED that plaintiff’s first claim for relief is DISMISSED with prejudice.


          DATED March 8, 2021.

                                                BY THE COURT:



                                                PHILIP A. BRIMMER
                                                Chief United States District Judge




                                                  10
